IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00055-CV

                    IN THE INTEREST OF B.R.B., A CHILD



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-3774-3


                          MEMORANDUM OPINION

      Ann Sabatino appeals the trial court’s Final Order of Termination. The underlying

termination proceeding was initiated by private parties, not the State. By letter dated

March 18, 2021, Sabatino was informed that her notice of appeal was untimely. Sabatino

was also warned that the appeal would be dismissed unless, within 14 days from the date

of the letter, Sabatino filed a response with the Court showing grounds for continuing the

appeal. Fourteen days have passed, and we have not received a response from Sabatino.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3; 44.3.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeal dismissed
Opinion delivered and filed April 7, 2021
[CVO6]




In the Interest of B.R.B., a Child          Page 2